Exhibit 10.iii.s.

RETIREMENT COMPENSATION ARRANGEMENT TRUST AGREEMENT

THIS TRUST AGREEMENT made as of the 20th day of February, 2002.

B E T W E E N:

IMC CANADA LTD., a company duly incorporated under the laws of Canada,

(hereinafter referred to as the “Company”)

OF THE FIRST PART,

- and -

IMC ESTERHAZY CANADA LIMITED PARTNERSHIP, a limited partnership duly formed
under the laws of the Province of Saskatchewan, by its General Partner,
International Minerals & Chemical (Canada) Global Limited, a company duly
incorporated under the laws of Canada

(hereinafter referred to as the “Partnership”)

OF THE SECOND PART,

- and -

ROYAL TRUST CORPORATION OF CANADA, a trust company duly incorporated under the
laws of Canada,

(such trustee and any successor trustee being hereinafter referred to as the
“Trustee”)

OF THE THIRD PART.

WHEREAS the Company and the Partnership have adopted Retirement Compensation
Arrangements (hereinafter collectively referred to as the “Plans” and
individually referred to as a “Plan”) to provide benefits to the Participants
(hereinafter referred to individually as a “Participant” and collectively as the
“Participants”), on or after retirement in recognition of the long service of
such Participants with the Company or the Partnership as the case may be (or on
or after the termination of a Participant’s employment with the Company or the
Partnership as the case may be);



--------------------------------------------------------------------------------

AND WHEREAS in conjunction with the Plans, the Company for and on behalf of
itself and the Partnership has established a trust fund known as the Retirement
Compensation Plan Trust Fund (hereinafter referred to as the “Trust Fund”);

AND WHEREAS the Company and the Partnership represent and warrant that the
Plans, together with the Trust Fund are retirement compensation arrangements, as
that term is defined in the Income Tax Act (Canada), and are not subject to
pension benefits standards legislation in Canada and that the initial
Contribution, as that term is defined herein, paid or delivered to the Trustee
is in an amount as is required to be made in accordance with the terms of the
Plans;

AND WHEREAS the parties hereto desire to set out in this Trust Agreement the
terms and conditions under which the Trustee is to hold, maintain, administer,
invest and re-invest the Trust Fund.

NOW THEREFORE IN CONSIDERATION of the premises and mutual covenants herein
contained, the parties hereto do hereby covenant and agree as follows:

ARTICLE I

DEFINITIONS, GENDER AND NUMBER

1.01 Definitions - The following terms when used in this Trust Agreement shall
have the meanings set out below:

“Actuary” means Hewitt Associates or such other person or firm retained by the
Company (or, following a Trigger if it is necessary, the Trustee) to provide
actuarial services as may be required from time to time for the purposes of the
Trust Fund or the Plans, who is (or, in the case of a firm, one of whose
employees or members is) a Fellow of the Canadian Institute of Actuaries.

“Company” means IMC Canada Ltd. which is the employer of all of the
Participants, except for Mr. Donald Hood who is employed by the Partnership.

“Contribution” means the amount or amounts, net of refundable tax, which are
from time to time required to be remitted by the Company to the Trustee in
accordance with section 2.02(a).

“Event of Default” means

 

  (a) the failure of the Company, on or before the Renewal Date of each year, to
make arrangements enabling the Trustee to obtain, renew or replace a Letter of
Credit in accordance with section 2.02(b);

 

  (b) the failure of the Company to ensure that the Trust Fund is sufficient to
permit the Trustee to obtain, renew or replace a Letter of Credit in accordance
with section 2.02(a);

 

  (c) the failure of the Company, after providing a Funding Notice, to make the
required payment no later than the Renewal Date in accordance with section
2.02(a);



--------------------------------------------------------------------------------

  (d) following the receipt by the Trustee of a sworn declaration from a
Participant, declaring that (i) the Company or the Partnership, as applicable,
has failed to make payment of benefits due to him or her in accordance with the
applicable Plan for a period of sixty (60) days following its due date; (ii) the
Participant has provided a notice to the Company or the Partnership, as
applicable, of such default not later than ten (10) days following the due date
of the payment and attaches a photocopy or a true copy of the notice given
thereunder, and the Trust Fund, less refundable tax, is not sufficient to allow
for the payment of benefits by the Trustee from the Trust Fund or the assets of
the Trust Fund are not held in a form which render them usable for the making of
such benefit payment; and (iii) the Trustee has confirmed that the failure to
pay the benefits due to the Participant has occurred and remains unremedied (in
making such determination the Trustee shall rely on information obtained from
the Actuary as to the benefits payable to the Participant); or

 

  (e) the failure of the Company to make a payment to the Trustee of all
expenses, fees and compensation incurred or payable under the Trust Agreement
after thirty (30) days following delivery to the Company by the Trustee of a
written notice from the Trustee that such payment is overdue.

“Funding Notice” means a written notice provided pursuant to section 2.02(b) by
the Company to the Trustee of the Company’s intention to commence fully funding
the Plans by making a Contribution such that C and D in section 2.02(a) would
both be equal to 0.

“Insolvent Date” means the date on which the Trustee is provided evidence
satisfactory to it that:

 

  (a) there has been a decree or order of a court of competent jurisdiction
(whether in Canada or not) adjudging any of the Company, the Partnership or any
of the partners of the Partnership (herein collectively referred to as the
“Applicable Entities”) as bankrupt or insolvent or approving as properly filed a
petition seeking the winding-up of any of the Applicable Entities under the
Companies’ Creditors Arrangement Act (Canada), the Bankruptcy and Insolvency Act
(Canada) or the Winding Up and Restructuring Act (Canada) or any other
bankruptcy, insolvency or analogous laws of any other jurisdiction (whether in
Canada or not), and any such decree or order continues unstayed and in effect
for a period of (10) days;

 

  (b)

any of the Applicable Entities has made any assignment in bankruptcy or makes
any other assignment for the benefit of creditors, makes any proposal under the
Bankruptcy and Insolvency Act (Canada) or any comparable law, seeks relief under
the Companies’ Creditors Arrangement Act (Canada), the Winding Up and
Restructuring Act (Canada) or any other bankruptcy, insolvency or analogous law
of any other jurisdiction (whether in Canada or not), is adjudged bankrupt,
files a petition or proposal to take advantage of any act of insolvency,
consents to or acquiesces in the appointment of a trustee, receiver, receiver
and manager, interim receiver, custodian, sequestrator or other person with
similar powers of itself or of all or any substantial portion of its assets, or
files a petition or otherwise commences any proceeding seeking any
reorganization, arrangement, composition or readjustment under any applicable
bankruptcy, insolvency,



--------------------------------------------------------------------------------

 

moratorium, reorganization or other similar law affecting creditors’ rights
(whether in Canada or not) or consents to, or acquiesces in, the filing of such
a petition; or

 

  (c) proceedings are commenced for the dissolution, liquidation or winding-up
of any of the Applicable Entities, or for the suspension of the operations of
any of the Applicable Entities, unless such proceedings are being actively and
diligently contested in good faith.

“Investment Manager” has the meaning assigned in section 3.02.

“Letter of Credit” means an irrevocable, standby, unsecured letter of credit
obtained from a bank acceptable to the Trustee with a term of one year and an
expiry date of December 31 which names the Trustee as beneficiary permitted to
draw down (an amount up to the face amount) on the Letter of Credit on the
occurrence of an Event of Default and which shall have a face amount no greater
than A – B in section 2.02(a). The Letter of Credit and each replacement or
renewal thereof may be amended from time to time with the written agreement of
the Company, the Partnership, the Trustee and the issuer, and shall meet the
foregoing requirements of the Letter of Credit. Notwithstanding the foregoing,
where the Trust Fund contains a Letter of Credit immediately upon its
establishment, such Letter of Credit may have a term of less than one year.

“Liabilities” means the actuarial liabilities of the Plans on a wind up basis
determined as at December 31 of the year following the year in which the
determination is made using the methods and assumptions selected by the Actuary,
multiplied by 105%.

“Participants” means such individuals who are designated by the Company or the
Partnership to participate in a Plan and are so indicated in Schedule “A” and,
following each such person’s death, each such person’s spouse, designated
beneficiary or other person eligible for payments from the Plan.

“Partnership” means IMC Esterhazy Canada Limited Partnership, which is the
employer of Donald Hood. As of the date of execution of this Trust Agreement,
the partners of the Partnership are International Minerals & Chemical (Canada)
Global Limited as the sole general partner, and IMC Esterhazy Ltd. as the sole
limited partner.

“Plans” means the benefits payable to Donald Hood under the Supplemental
Retirement Plan for Salaried Employees of International Minerals & Chemical
(Canada) Global Limited; the Supplemental Retirement Agreement for Robert
Thompson; the Supplemental Retirement Agreement for Brian Warren and the
Supplemental Retirement Agreement for Norman Beug, known collectively as the
Plans and individually as a Plan as specified above.

“Renewal Date” means November 30 which is one month before the date on which an
existing Letter of Credit is due to expire.

“Representative Participant” has the meaning assigned in section 4.10.

“Trigger” means, where the Trust Fund does not include a Letter of Credit, the
occurrence of an Insolvent Date and, where the Trust Fund includes a Letter of
Credit, the demand and receipt by the Trustee of a payment under the Letter of
Credit pursuant to section 2.04(a).

“Trust” has the meaning assigned in section 2.01.



--------------------------------------------------------------------------------

“Trust Agreement” means this agreement, as amended from time to time.

“Trustee” means Royal Trust Corporation of Canada or any successor trustee
thereto appointed in accordance with this Trust Agreement.

“Trust Fund” consists of (i) the Contributions, (ii) any Letter of Credit from
time to time held thereunder, (iii) the earnings, profits and increments
thereon, net of refundable tax exigible, (iv) any payments made to the Trustee
in accordance with section 2.04 and (v) the right to the refundable tax held by
the Canada Customs and Revenue Agency less (vi) all distributions and authorized
payments therefrom.

1.02 Gender and Number - Words importing the singular shall include the plural
and vice versa and words importing the masculine gender shall extend to and
include the feminine gender and/or body corporate unless the context in which a
particular word is used clearly requires otherwise.

ARTICLE II

CREATION AND PURPOSE OF THE TRUST FUND

2.01 Acceptance of Trust - The Trustee hereby accepts the trust constituted by
this Trust Agreement (hereinafter referred to as the “Trust”).

2.02 Establishment of Trust Fund -

 

  (a) As soon as practicable after the execution and delivery of this Trust
Agreement and annually thereafter on or before October 31, the Company shall
make a Contribution to the Trustee equal to A - B - C + D where:

 

  A means an amount equal to the Liabilities;

 

  B means an amount equal to the fair market value of the Trust Fund, excluding
the value of any Letter of Credit;

 

  C means the face amount of any Letter of Credit to be acquired; and

 

  D means the fees required to obtain the Letter of Credit referred to in C.

 

  (b) As soon as practicable after the execution and delivery of this Trust
Agreement, the Company shall make arrangements enabling the Trustee to obtain a
Letter of Credit in the amount contemplated in section 2.02(a). The Company
shall before each Renewal Date make arrangements to renew or replace the Letter
of Credit, unless the Company provides a Funding Notice to the Trustee.

 

  (c) The Company shall inform the Trustee in writing that the fifty percent
(50%) refundable tax has been withheld from the Contribution and remitted to the
Receiver General within the prescribed time. The Trustee is not responsible for
the collection of the Contribution nor for the adequacy of the Trust Fund to
meet and discharge present or future liabilities of the Plans.



--------------------------------------------------------------------------------

  (d) The Company shall cause to be delivered to the Trustee an updated Schedule
“A” identifying each Participant (and setting out the current address of each
Participant, his or her social insurance number, and the name of his or her
spouse and/or designated beneficiary) as Participants are added or deleted. In
the event that in any calendar year no updated Schedule “A” has been delivered
to the Trustee because no Participants have been added or deleted in that year,
on or before March 1 of the following calendar year the Company shall either
(i) deliver or cause to be delivered to the Trustee a new Schedule “A” updated
to reflect current information or (ii) provide written notice to the Trustee
confirming that the information on the most recently updated Schedule “A” is
unchanged.

 

  (e) The Partnership shall cause to be delivered to the Trustee a list
identifying each partner of the Partnership as partners are added or deleted.
Such list shall be provided to the Trustee no later than sixty (60) days after a
partner is added or deleted.

2.03 Failure to Deliver Certification - Where no written report prepared by the
Actuary setting out the Liabilities is received by the Trustee by November 1,
the Trustee shall, on or before November 15 of such year, provide notice to each
of the Participants of the failure of such certification to be delivered. Unless
otherwise advised, the Trustee shall assume that the Liabilities that would have
been identified in the report had it been filed are the same as the Liabilities
contained in the most recently filed certification.

2.04 Events of Default

Where the Trust Fund includes a Letter of Credit:

 

  (a) unless section 2.04(b) or (c) apply, in the event that there has been an
Event of Default the Trustee shall forthwith demand payment under the Letter of
Credit;

 

  (b) in the event that there has been an Event of Default as described in
paragraph (d) of the definition thereof which is in connection with fewer than
four (4) Participants then in receipt of benefits under the Plans, the Trustee
shall make a partial demand on the Letter of Credit in an amount equal to the
accrued liabilities under the Plans in respect to the relevant Participants as
determined by the Actuary less the fair market value of any other assets of the
Trust Fund. For purposes of this paragraph, the right to the refundable tax
shall not be considered an asset of the Trust Fund;

 

  (c) in the event that there has been an Event of Default as described in
paragraph (e) of the definition thereof, the Trustee may make a partial demand
on the Letter of Credit in an amount equal to any unpaid compensation,
disbursements and expenses less the fair market value of any other assets of the
Trust Fund. For purposes of this paragraph, the right to the refundable tax
shall not be considered an asset of the Trust Fund.

2.05 Fiscal Year End of the Trust Fund - The fiscal year of the Trust Fund shall
end on the 31st day of December in each year.



--------------------------------------------------------------------------------

2.06 Payments Out of the Trust Fund - Subject to the remainder of this
Section 2.06, the Trustee shall, on the written directions of the Company and
the Partnership, from time to time make payments out of the Trust Fund to such
persons (which may include the Company or the Partnership) in such manner and in
such amounts as is required under the terms of the Plan or Plans and this Trust
Agreement.

Except where an Event of Default has occurred, where the Trust Fund includes a
Letter of Credit the Trustee, in accordance with this Trust Agreement, shall pay
to the bank which has agreed to issue the Letter of Credit (or any renewal or
replacement thereof) on or before the date such payment is due, the portion of
the Contribution which the Company informs the Trustee in writing is to be used
as fees for the applicable Letter of Credit, as fees.

Following a Trigger, the Trustee shall act on the written direction of the
Actuary as to the amounts to be paid out, to whom such amounts are to be paid
and the dates of such payment, all in accordance with the Actuary’s
interpretation of the Plans and the Trustee shall pay for the services of the
Actuary in this regard from the Trust Fund. In the event of a Trigger, the
Actuary shall consult with the Representative Participant with respect to such
matters.

In the event that there has been an Event of Default as described in paragraph
(d) of the definition thereof and section 2.04(b) is applicable, the Trustee
shall act on the written direction of the Actuary as to the amounts to be paid
out, to whom such amounts are to be paid and the dates of such payment, all in
accordance with the Actuary’s interpretation of the Plans, and the Trustee shall
pay for the services of the Actuary in this regard from the Trust Fund.

Upon a payment being made, the amount thereof shall no longer constitute a part
of the Trust Fund. After all payments required to be made to all of the
Participants in accordance with such directions have been made or provided for
and no Participant is entitled to receive further payments from the Trust Fund,
the balance of the Trust Fund shall be promptly paid over to the Company by the
Trustee. In each instance, the written direction shall include a certification
to the Trustee that such direction is in accordance with the terms of the Plans
and this Trust Agreement.

If any person to whom payments are to be made is legally incompetent to receive
them, the Trustee may make such payments to such person’s legal representative,
and the receipt by such person’s legal representative shall be a complete
release and discharge to the Trustee.

2.07 Trust Fund Held for Plan Purposes - The Trust Fund shall be held,
maintained, administered, invested and re-invested by the Trustee in the manner
and for the purposes provided in this Trust Agreement. No part of the corpus or
income of the Trust Fund shall be used for or diverted to purposes other than
those provided for under the terms of this Trust Agreement; provided the Trustee
shall pay, or cause to be paid, out of the Trust Fund all expenses and fees
pursuant to section 4.07, all taxes and other assessments levied or assessed
under existing or future laws against the Trust Fund or any money, property or
securities from time to time forming a part thereof, and shall withhold from
payments out of the Trust Fund all taxes and other amounts required by any law
to be so withheld, provided further that the Trustee shall review all tax levies
and assessments with a view to determining the correctness thereof and, in cases
where there is any doubt, shall forthwith notify the Company and the relevant
Participants, so that there will be sufficient time for discussion and, where
appropriate, appeal of any questionable levy or assessment.



--------------------------------------------------------------------------------

2.08 Sufficiency of Trust Fund - Benefits under the Plans are to be paid from
the Trust Fund to the extent that the Trust Fund shall suffice for such purpose.
It shall be the responsibility of the Company to ensure that sufficient funds
shall be provided to the Trustee to enable all present and future commitments
and liabilities of the Trust Fund to be met and discharged. If, following a
Trigger, the Actuary advises the Trustee that the Trust Fund is not sufficient
to fully discharge all benefit and other obligations under the Plans, the
Trustee shall act on the advice of the Actuary as to the reduced amounts to pay
to the Participants.

ARTICLE III

INVESTMENTS

3.01 Investments - Subject to the appointment of an Investment Manager under
section 3.02, the Trust Fund shall be held, invested and re-invested by the
Trustee in accordance with the written directions of the Company, determined
without in any way being limited to investments authorized for trustees under
any applicable federal or provincial or territorial legislation or regulations.

3.02 Appointment of Investment Manager - The Company may appoint from time to
time one or more investment managers (“Investment Manager”) who may be, but
shall not be limited to, an employee of the Company, or a subsidiary thereof, or
an employee of the Partnership, or a board or committee, the members of which
consist of or include one or more of such employees, to manage the investment of
the whole or any portion or portions of the Trust Fund.

In each case where an Investment Manager is appointed, the Company will provide
the Trustee with written notice of such appointment and determine the assets of
the Trust Fund to be allocated to such Investment Manager from time to time and
issue written directions to the Investment Manager with respect to assets so
allocated. The Trustee shall be entitled to rely conclusively on the directions
of the Investment Manager with regard to the retention, investment and
reinvestment of the Trust Fund or any portion thereof managed by such Investment
Manager and shall be fully protected in acting in accordance with such
directions.

Notwithstanding any investment authority given to an Investment Manager the
Trustee may dispose of any assets of the Trust Fund on such terms as the Trustee
may determine, upon notification of, and acknowledgement by, the Company, in
order to pay any obligations imposed on the Trust Fund or to repay any loan
authorized by this Trust Agreement.

The Trustee may assume that the appointment of an Investment Manager continues
in force until receipt of written notice to the contrary from the Company.

3.03 Investment Following a Trigger - Following a Trigger, the appointment of
the Investment Manager will cease for all purposes under this Trust Agreement
and the Trustee shall liquidate the portfolio and invest the Trust Fund in
Government of Canada Treasury Bills or high quality money market instruments.



--------------------------------------------------------------------------------

ARTICLE IV

CONCERNING THE TRUSTEE

4.01 Duties and Responsibilities of the Trustee - The duties and
responsibilities of the Trustee hereunder shall be limited to carrying out the
terms of this Trust Agreement in all matters arising hereunder. The Trustee
shall have no responsibilities in respect of the administration of the Plans.

4.02 General Powers - The Trustee shall have, and is hereby vested with all and
every power, right and authority necessary or desirable to enable the Trustee to
administer the Trust Fund and carry out its obligations and rights under this
Trust Agreement but subject to section 3.01, including, without restricting the
generality of the foregoing, full power and authority:

A. with any cash at any time held by it to purchase or otherwise acquire any
securities or other investments of a kind permitted as aforesaid and to hold and
retain the same in trust hereunder;

B. to sell for cash or on credit, or partly for cash and partly on credit,
convey, exchange for other securities or other investments, convert, transfer,
or otherwise dispose of any securities or other investments held by it at any
time, by any means considered reasonable by the Trustee, and to receive the
consideration price and grant discharges therefor;

C. following reasonable consultation with the Company or with the Representative
Participant (if one has been elected or appointed) which consultation shall not
impair the Trustee’s ability to act, to commence, defend, adjust or settle suits
or legal proceedings in connection with the Trust Fund and to represent the
Trust Fund in any such suits or legal proceedings and to keep the Participants
and the Company fully informed thereof; and the Company and the Partnership
hereby agree to fully indemnify the Trustee to its satisfaction against all
expenses and liabilities sustained or anticipated by it by reason thereof to the
extent the Trust Fund is not adequate therefor;

D. to exercise any conversion privileges, subscription rights, warrants and/or
other rights or options available in connection with any investments at any time
held by it, and to make any payments incidental thereto; to consent to, or
otherwise participate in or dissent from, the reorganization, consolidation,
merger or readjustment of the finances of any corporation, company or
association, or to the sale, mortgage, pledge or lease of the property of any
corporation, company or association, any of the securities of which may at any
time be held by it, and to do any act with reference thereto, including the
delegation of discretionary powers, the exercise of options, making of
agreements or subscriptions and the payment of expenses, assessments or
subscriptions which it may deem necessary or advisable in connection therewith;
to hold and retain any securities or other property which it may so acquire and
generally to exercise any of the powers of an owner with respect to securities
or other property held in the Trust Fund;

E. to vote personally, or by general or by limited proxy, any securities or
other property which may be held by it at any time, and similarly to exercise
personally or by general or by limited power of attorney any right appurtenant
to any securities or other property held by it at any time;



--------------------------------------------------------------------------------

F. to renew or extend or participate in the renewal or extension of any
security, upon such terms as it may deem advisable, and to agree to a reduction
in the rate of interest on any security or of any guarantee pertaining thereto,
in any manner and to any extent that it may deem advisable; to waive any default
whether in the performance of any covenant or condition of any security, or in
the performance of any guarantee, or to enforce rights in respect of any such
default in such manner and to such extent as it may deem advisable; to exercise
and enforce any and all rights of foreclosure, to bid on property on sale or
foreclosure, to take a conveyance in lieu of foreclosure with or without paying
a consideration therefor and in connection therewith to release the obligation
on the covenant secured by such security and to exercise and enforce in any
action, suit or proceeding at law or in equity any rights or remedies in respect
of any such security or guarantee;

G. to register any securities or other property held by it hereunder in its own
name or in the name of a nominee with or without the addition of words
indicating that the same are held in a fiduciary capacity; and to hold
securities or other property in bearer form; provided, however, that the books
and records of the Trustee shall at all times show that all such securities or
other property are part of the Trust Fund;

H. to make, execute, acknowledge and deliver any and all deeds, leases,
mortgages, conveyances, contracts, waivers, releases or other documents of
transfer and any and all other instruments in writing necessary or proper for
the accomplishment of any of the powers herein granted; and

I. to hold any part of the Trust Fund uninvested if such action appears to be
necessary or desirable in the administration of the Trust.

The exercise of any one or more of the foregoing powers or any combination
thereof from time to time shall not be deemed to exhaust the rights of the
Trustee to exercise such power or powers or combination of them thereafter from
time to time.

4.03 Distribution Period Borrowing - In the event there is at any time
insufficient assets in the Trust Fund to effect as and when due, any periodic or
lump sum payment of benefits then payable under the Plans in accordance with the
directions given to the Trustee under section 2.06 pending receipt from the
Canada Customs and Revenue Agency of the refundable tax applicable to the Plans,
the Trustee may, forthwith, borrow funds on terms acceptable to the Trustee
acting reasonably from a lender acceptable to the Trustee, which may for
certainty, include the Royal Bank Financial Group up to an amount of such
refundable tax from any lender in an amount or amounts sufficient to enable it
to effect such payment, and the Company shall bear the cost of such borrowing.
The Company shall, if requested, reasonably co-operate with the Trustee to the
extent required to effect any such borrowing and, in this regard the Company
shall ensure the co-operation of its own bank. Following a Trigger, no further
borrowing shall occur.

4.04 Limitation of Liability - The Trustee shall not be liable for any loss as a
result of the making, retention, or sale of any investment or reinvestment or
loan made by it or by an Investment Manager nor for any loss to or diminution of
the Trust Fund except when such loss or diminution is due to its own negligence,
misconduct, lack of good faith, or a breach of the standard of care as set out
in section 4.05. The Company and the Partnership shall indemnify and save
harmless the Trustee on its own behalf and in trust for the Trust Fund and the
officers,



--------------------------------------------------------------------------------

directors and employees of the Trustee against any loss resulting from a claim
asserted by any person or persons where the Trustee has acted on the direction
of the Company, the Partnership or an Investment Manager, or has not acted in
the absence of any such direction.

4.05 Standard of Care - In exercising its powers and performing its
responsibilities hereunder, the Trustee shall act honestly and in good faith and
shall exercise the same degree of care, diligence and skill that a professional
trustee would exercise in similar circumstances.

4.06 Counsel, Auditors, Advisors and Agents - The Trustee may employ such
counsel (who may be counsel to the Company or the Partnership), auditors,
advisors, agents or other persons as the Trustee may reasonably require for the
purpose of discharging its duties hereunder and, provided reasonable care was
exercised in the selection of them, shall be protected in acting in good faith
on the opinion or advice of or information obtained from any counsel, auditors,
advisors, agents or other persons whether retained or employed by the Company,
the Partnership or by the Trustee, in relation to any matter arising in the
administration of the Trust.

4.07 Compensation and Expenses - The Trustee shall be entitled to such
compensation as may from time to time be mutually agreed upon in writing, by the
Trustee and the Company and, following a Trigger, by the Trustee and the
Representative Participant. Such compensation and all other disbursements made
and expenses incurred in the creation of the Trust shall be paid out of, and
shall constitute a charge against, the Trust Fund unless first paid by the
Company. All compensation, disbursements and expenses incurred in the management
and maintenance of the Trust Fund shall be paid out of, and shall constitute a
charge against, the Trust Fund unless first paid by the Company.

4.08 Accounts and Records - The Trustee shall keep and maintain accurate and
detailed accounts and records to record all transactions with respect to its
administration of the Trust Fund. The Company, or any duly authorized
representative, may at any time during usual business hours make an inspection
and audit of the books and records of the Trustee relating to the Trust and an
inspection of the assets held in the Trust Fund.

Within ninety (90) days following the end of the fiscal year of the Trust Fund,
or following the last day of such other accounting period as may be agreed upon
by the Company and the Trustee, and within ninety (90) days following the
resignation or removal of the Trustee, the Trustee shall mail to the Company a
statement of account showing all transactions with respect to its administration
of the Trust Fund during the accounting period.

In the absence of specific written objections filed by the Company with the
Trustee within six (6) months after the Company’s receipt of such statements of
account, the same shall be deemed to have been approved; and in such case, or
upon the written approval of the Company of any such statements of account, the
Trustee shall be released, relieved and discharged with respect to all matters
and things set forth therein as though the same had been settled by the decree
of a court of competent jurisdiction; provided, however, that such release and
discharge shall not apply to relieve the Trustee from liability for any matter
or thing which arises as a result of the Trustee’s own negligence, misconduct,
lack of good faith or a breach of the standard of care in section 4.05.

The Trustee may require the Company, the Partnership, the Participants, any
surviving spouses, the Participants’ designated beneficiaries under the Plans or
any legal representative of such persons to submit to it any information, data,
reports or documents reasonably relevant to and suitable for the purposes of
administering the Trust Fund.



--------------------------------------------------------------------------------

4.09 Income Tax and Certain Other Obligations - The Trustee shall file, or cause
to be filed, in prescribed form and within prescribed time, such annual income
tax returns and information returns on behalf of the Trust Fund as are required
by the Income Tax Act (Canada) or other applicable federal or provincial
legislation and shall furnish the Participants and the Company with all
requisite statements for income tax purposes. In connection with the Trustee’s
obligations under the Income Tax Act (Canada) in particular, the Trustee shall
calculate the refundable tax of the Trust Fund at the end of each taxation year
and shall remit to the Receiver General out of the Trust Fund the amount of tax,
if any, payable by it for the year or claim a refund of refundable tax owing to
the Trust Fund, if applicable. The Trustee shall further perform all required
withholding and reporting under the Income Tax Act (Canada), or other applicable
federal or provincial legislation, in respect of distributions under the Plans.

The Company shall file, or cause to be filed, any and all returns and forms
required to be filed by it with respect to the Plans by applicable law. In
addition, the Company shall establish its own remittance account with the Canada
Customs and Revenue Agency.

4.10 Representative Participant - Following a Trigger, the Trustee shall, as
soon as is reasonably possible, provide to all Participants a notice requiring
them to appoint a Representative Participant who will be such person as is
elected by a majority of them in a manner satisfactory to the Trustee within
sixty (60) days of the issuance of such notice and failing that will be the
Participant who the Actuary advises the Trustee has at such time the greatest
present value of benefits payable hereunder. The Trustee will forthwith after
learning of the identity of the Representative Participant provide notice to all
of the Participants as to the identity of the Representative Participant who
shall remain in such capacity until the earlier of the date of (a) the
termination of the Trust, (b) his or her death, (c) a written certification,
statement, letter or affidavit of a physician that the Representative
Participant is incapable of managing his or her affairs (or, if later, the date
same is received by the Trustee) or (d) the election of his or her replacement
by a majority of the Participants in a manner satisfactory to the Trustee. If
the position of Representative Participant remains vacant for a period of three
(3) months following the appointment of the first (or any subsequent)
Representative Participant, the replacement Representative Participant will be
the Participant (other than a prior Representative Participant) who the Actuary
advises has at such time the greatest present value of benefits payable
hereunder.

4.11 Resignation and Removal of Trustee - A Trustee at the time acting hereunder
may resign and be discharged from the Trust by filing written notice with the
Company and the Partnership or, following a Trigger, the Representative
Participant. Any Trustee hereunder may be removed at any time with or without
cause by an instrument executed by the Company and the Partnership or, following
a Trigger, the Representative Participant and filed with the Trustee. Such
resignation or removal, as the case may be, shall take effect ninety (90) days
after the instrument of resignation or removal has been filed as provided
herein, unless the party with whom such instrument is filed waives such
requirement.

4.12 Appointment of Successor Trustee - In case of the resignation or removal of
a Trustee or in case a vacancy shall arise for any reason in the trusteeship of
the Trust Fund, a successor Trustee, which shall be a duly licensed and
qualified trust company, or one or more individuals (provided that no single
Participant may be appointed) shall be appointed by an



--------------------------------------------------------------------------------

instrument executed by (i) the Company and the Partnership or (ii) the
Representative Participant following a Trigger. Acceptance of the appointment
shall be evidenced in writing delivered by such Trustee to the Company and the
Partnership or the Representative Participant, as the case may be. Any successor
Trustee who accepts such appointment shall have the same powers and duties as
those conferred upon the Trustee hereunder and, upon acceptance of such
appointment by the successor Trustee, the Trustee shall assign, transfer and pay
over to such successor Trustee the funds and properties then constituting the
Trust Fund, together with any and all records, books and documents in the
Trustee’s possession pertaining to the Trust Fund. Upon such transfer the
Trustee shall be discharged from any further liability, obligations and
responsibility under the Trust Fund or in connection with the Plans. The Trustee
is authorized, however, to reserve such compensation and other expenses
reasonably incurred in connection with the administration of the Trust to the
date of the resignation or removal of the Trustee and any balance of such
reserve remaining after the payment of such compensation and expenses shall be
paid over to the successor Trustee.

In the event the Company and the Partnership or the Representative Participant,
as the case may be, fails to appoint a successor Trustee within sixty (60) days
of the resignation or removal, the Trustee, at the expense of the Trust Fund,
shall have the right to seek appointment of a successor Trustee from a court of
competent jurisdiction.

ARTICLE V

AMENDMENT AND TERMINATION

5.01 Amendment - Subject to section 5.02, the Company and the Partnership,
acting jointly may, as long as a Trigger has not occurred, at any time and from
time to time amend in whole or in part any or all of the provisions of this
Trust Agreement by notice thereof in writing delivered to the Trustee, provided
that no such amendment which affects the rights, duties or responsibilities of
the Trustee shall be made without the Trustee’s consent, and provided further
that no such amendment shall authorize or permit any part of the Trust Fund to
be used for or diverted to purposes other than those provided for under the
terms of this Trust Agreement and for the payment of taxes and other assessments
pursuant to sections 2.07 and 4.09. Following a Trigger, the Trustee may at any
time and from time to time amend in whole or in part any or all of the
provisions of this Trust Agreement by providing at least fifteen (15) days prior
written notice thereof in writing delivered to the Representative Participant,
provided that no such amendment which affects the rights, duties or
responsibilities of the Participants shall be made without the consent of the
Representative Participant, and provided that no such amendment shall authorize
or permit any part of the Trust Fund to be used for or diverted to purposes
other than those provided for under the terms of this Trust Agreement and for
the payment of taxes and other assessments pursuant to sections 2.07 and 4.09.

5.02 Termination - As long as a Trigger has not occurred, this Trust Agreement
may be terminated by mutual written agreement of the parties hereto; provided
that, if this Trust Agreement is terminated prior to the date all payments
required by the Plans to be made to the Participants are made, it may only be
terminated with the prior written consent of the Participants.



--------------------------------------------------------------------------------

Following a Trigger, this Trust Agreement may be terminated on the instruction
of the Representative Participant. Upon termination of the Trust, the Trustee
will wind-up and terminate the Trust Fund as follows:

 

  (a) provide for final accounting for the purposes of the termination of the
Trust Fund;

 

  (b) file final trust, information and tax returns under applicable federal and
provincial law and obtain the necessary clearance certificates; and

 

  (c) take the proper steps (including, for greater certainty, any required
borrowing under section 4.03) to distribute the balance, if any, of the Trust
Fund in lump sum amounts in accordance with directions received under section
2.06, as applicable.

5.03 Automatic Termination - Notwithstanding section 5.02, this Trust Agreement
shall automatically terminate if, following a Trigger, the value of the Trust
Fund falls below $100,000. In this circumstance, the Trustee shall divide the
Trust Fund into separate accounts for each of the then Participants and shall
pay out to the Participants commencing on the 15th day of July first following
the date on which the value of the Trust Fund falls below $100,000 and on the
15th of each month thereafter with the payments for the first twelve (12) month
period each equal to one-sixtieth (1/60th) times the amount in the account of
the Trust Fund at the start of such period allocated to such Participant, less
annual expenses; on the following July 15 for a subsequent twelve (12) month
period one forty-eighth (1/48th) times the amount in the account in the Trust
Fund at the start of such period allocated to such Participant, less annual
expenses, and on the following July 15 for a subsequent twelve (12) month period
one thirty-sixth (1/36th) times the amount in the account in the Trust Fund at
the start of such period allocated to such Participant, less annual expenses,
and continuing in such manner until the completion of five (5) years from the
first payment when the remaining value of the amount in the account of the Trust
Fund allocated to the Participant will be fully distributed to the Participant
and the Trust Fund will be wound up in the manner set forth in sections 5.02
(a) and (b).

ARTICLE VI

MISCELLANEOUS PROVISIONS

6.01 Notice - Any communication, notice or direction between the Company, the
Partnership, a Participant, the Actuary or the Trustee pursuant to any of the
provisions of this Trust Agreement shall be given in writing by such person or
persons as are designated for such purpose and the Trustee shall be fully
protected in acting in accordance with such communication, notice or direction.
The Company and the Partnership shall from time to time in the form set out in
Schedule “B” provide the Trustee with the names, title and specimen signatures
of the persons which are from time to time so designated by it.

Communications, notices and directions shall be deemed sufficiently made if
delivered personally or sent by telecopier or by prepaid first class mail
addressed:



--------------------------------------------------------------------------------

If to the Trustee to:

Royal Trust Corporation of Canada

4th Floor

Royal Trust Tower

P.O. Box 7500, Station “A”

Toronto ON M5W 1P9

Attention:

  RBC Investments, Personal Trust

Facsimile:

  (416) 955-5091 If to a Participant to the address provided in Schedule “A”. If
to the Company or the Partnership to:

IMC Global

Suite 300

Lake Forest IL 60045-2561

Attention:

  Senior Vice President, Human Resources

Facsimile:

  (847) 739-1610 If to the Actuary to:

Hewitt Associates

25 Sheppard Avenue West

Toronto ON M2N 6T1

Attention:

 

Facsimile:

  (416) 225-9790

Any communication, notice or direction so given shall be deemed to have been
given and received when delivered personally or when sent by telecopier, or,
subject to disruptions in the postal service, on the fifth (5th) business day
following the day on which it was so mailed. The Company, the Partnership, a
Participant, the Actuary and the Trustee may from time to time by notice
aforesaid change their respective addresses for notice hereunder, however, any
communication, notice or direction shall be deemed to have been given and
received as aforesaid if delivered, telecopied or mailed to the last address of
the recipient on file with the sender.

In the event of a postal disruption, all communications, notices and directions
hereunder shall be delivered personally or sent by telecopier.

6.02 Notice of Alienation, Assignment and Execution - The Trustee will notify
the Company upon the receipt by the Trustee of any assignment or attempt of
assignment or notice thereof or of any involuntary assignment, seizure,
garnishment or any process of law or execution or notice thereof in respect of
any benefit payable out of the Trust Fund.

6.03 Assignment of Trust Agreement - This Trust Agreement may not be assigned by
the Trustee, except as provided herein, without the consent in writing of the
Company and the



--------------------------------------------------------------------------------

Partnership but may be assigned by the Company or the Partnership to a successor
in the business of the Company or the Partnership or to a corporation with which
the Company or the Partnership or a corporation resulting from any
reconstruction or reorganization of the Company or the Partnership. Any
corporation into which the Trustee may merge or with which it may be
amalgamated, or any corporation resulting from any merger or amalgamation to
which the Trustee may be a party, or any corporation to which all or
substantially all the trust business of the Trustee may be transferred, shall be
the successor of the Trustee hereunder, without the execution or filing of any
instrument or the performance of any further act.

6.04 Representations and Warranties - The Company and the Partnership confirm
that the recitals to this Trust Agreement are true and correct.

6.05 Governing Law and Attornment - This Trust Agreement and all amendments
thereto will be construed and enforced in accordance with the laws of the
Province of Ontario and the laws of Canada applicable therein.

For the purposes of all legal proceedings this Trust Agreement will be deemed to
have been performed in the Province of Saskatchewan and the courts of the
Province of Saskatchewan will have jurisdiction to entertain any action arising
under this Trust Agreement. The Company, the Partnership and the Trustee each
hereby attorns to the jurisdiction of the courts of the Province of Saskatchewan



--------------------------------------------------------------------------------

6.06 Binding Effect - This Trust Agreement shall enure to the benefit of and be
binding upon the Company, the Partnership, the Trustee and their respective
successors and assigns.

IN WITNESS WHEREOF the parties hereto have hereunto executed this Trust
Agreement with effect as of the date first above written.

 

ROYAL TRUST CORPORATION OF CANADA

 

 

IMC CANADA LTD.

 

J. Reid Porter, Vice President

 

E. Paul Dunn, Jr., Treasurer IMC ESTERHAZY CANADA LIMITED PARTNERSHIP by its
General Partner, International Minerals & Chemical (Canada) Global Limited

 

J. Reid Porter, Vice President

 

E. Paul Dunn, Jr., Treasurer